Exhibit 32.1 Certification required by Rule 13a-14(a) or Rule 15d-14(b) and section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350 I, Tim Hunt, Chief Executive Officer of HuntMountain Resources, certify that: 1.This quarterly report on Form 10-QSB of HuntMountain Resources fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in this quarterly report fairly presents, in all material respects, the financial condition and results of operations of HuntMountain Resources. Date: November 30, 2007 /s/ Tim Hunt Tim Hunt, Chairman, President & Chief Executive Officer
